Exhibit 8.1 , 2007 Security Capital Assurance Ltd One Bermudiana Road Hamilton HM 11, Bermuda Re: Security Capital Assurance Ltd Ladies and Gentlemen: In connection with the Registration Statement on Form S-1 (the “Registration Statement”), you have requested our opinion regarding certain U.S. federal income tax matters.Our opinion is set forth in the Registration Statement under the heading “Certain Tax Considerations—UnitedStates Taxation.” We hereby consent to the filing of this letter as Exhibit 8.1 to the Registration Statement and to the use of our name under the caption “Certain Tax Considerations—United States Taxation” in the Registration Statement. Very truly yours, Cahill Gordon & ReindelLLP
